Citation Nr: 0401774	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) or at the 
housebound rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 decision by the RO 
which denied the claim for SMC based on the need for regular 
A&A or at the housebound rate.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran's service-connected disabilities are: spinal 
stenosis with lumbago and radiculopathy, rated 60 percent 
disabling; and bilateral pes planus, rated 30 percent 
disabling.  In the instant case, the veteran contends that, 
because of his service-connected disabilities, he is severely 
disabled and requires the assistance of others in order to 
perform the normal functions of everyday self-care.  Copies 
of two private medical reports received in September 2001, 
indicated that the veteran was significantly disabled due to 
multiple disabilities, and that he required the daily 
personal health care services of a skilled provider.  
However, the physician's did not distinguish between the 
veteran's service- and nonservice-connected disabilities.  As 
an award of SMC is based on service-connected disabilities, 
alone, the private reports do not provide a clear picture as 
to whether the service-connected disabilities, alone, render 
the veteran in need of a daily assistance.  Therefore, the 
Board finds that an examination is necessary to assess the 
current status of the veteran's service-connected 
disabilities and determine whether SMC or A&A may be 
warranted in this case.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, 
the claim is REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, that have 
treated him for his service-connected 
disabilities since August 2000.  After 
securing the necessary release, the RO 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The RO should arrange for a VA aid 
and attendance/housebound examination of 
the veteran for the purpose of 
ascertaining whether his service-
connected disabilities have rendered him 
unable to independently perform the daily 
functions of self-care on a regular 
basis.  The examiner should specifically 
indicate, with regard to limitations 
imposed by service-connected disabilities 
alone, whether the veteran can dress and 
undress himself; whether he is able to 
keep himself ordinarily clean and 
presentable; whether he is in frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances for 
which he needs assistance; whether he can 
feed himself; whether he can attend to 
the wants of nature; whether his 
disability requires him to remain in bed; 
and whether he otherwise requires care or 
assistance on a regular basis to protect 
himself from the hazards or dangers 
incident to his daily environment.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should describe the findings in detail 
and provide a complete rationale for all 
opinions and conclusions.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to determine the need 
for SMC and A&A have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


